Citation Nr: 0809717	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The record raises a claim of entitlement to service 
connection for chronic otitis media.  See Notice of 
Disagreement, March 2005.  However, this additional claim has 
not been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate development and consideration.

For reasons explained below, the issue of entitlement to 
service connection for tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Bilateral hearing loss has not been shown by competent 
medical evidence to be causally related to the veteran's 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in May 2004, prior to the initial 
adjudication of his bilateral hearing loss claim in the 
August 2004 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  Additionally, the letter instructed 
the veteran to "send us any medical reports you have" and 
advised him of the following: "It's your responsibility to 
make sure that we receive all requested records that aren't 
in the possession of a Federal department or agency."  
(Emphasis in original).  These statements satisfied the 
fourth "element" of the notice requirement, in that they 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, June 2006, and August 2006, including as it 
relates to the downstream disability rating and effective 
date elements of his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the bilateral hearing loss claim on 
appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service medical 
records, private medical records, VA examination reports, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
veteran's bilateral hearing loss claim has been consistent 
with these provisions.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, this 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

With respect to Hickson element (1), medical evidence of a 
current disability, there is competent medical evidence that 
the veteran currently suffers from bilateral hearing loss.  
VA audiological evaluations in September 2005 and March 2006 
show hearing loss for VA purposes.  Hickson element (1) has 
therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, the veteran's service 
medical records show that the veteran sought treatment in 
March 1956 for chronic otitis media in his left ear with 
perforation of the tympanic membrane and slight hemorrhage.  
However, a review of the veteran's May 1956 separation 
examination reveals normal ears.  In addition, this May 1956 
separation examination shows no evidence of hearing loss in 
either ear.  The record reflects that bilateral hearing loss 
was initially identified by a private audiological evaluation 
in March 1995, approximately 39 years after the veteran left 
active military service.  Because the medical records do not 
demonstrate that bilateral hearing loss was present until 
decades after service, the statutory presumption pertaining 
to sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

With respect to in-service injury, the veteran, who was a 
hospitalman and flight corpsman in the Navy, has stated that 
he was exposed to loud noise while flying.  The Board does 
not doubt that he, or for that matter any member of the 
United States military, would be exposed to noise in that 
capacity.  But this, alone, is not the same as actually being 
injured due to acoustic trauma and having resulting chronic 
disability.  That is to say, the veteran's mere participation 
in flying is not necessarily tantamount with injury to his 
ears caused by acoustic trauma.  He and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded - again, 
especially in the complete absence of any objective clinical 
indications of hearing loss for many years after service.  
There is no objective evidence that the veteran was exposed 
to hazardous levels of noise in the performance of his duties 
as a hospitalman and flight corpsman.  Thus, Hickson element 
(2) has not been satisfied for bilateral hearing loss.

In any event, even presuming that the veteran had noise 
exposure during his four years of active service in the 
manner alleged, there still must be medical evidence 
etiologically linking his current bilateral hearing loss to 
his military service - and, specifically, to the acoustic 
trauma in question.  As with all questions, this must be 
answered based on an evaluation of the entire record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence).
In this case, the record is devoid of any objective evidence 
of acoustic trauma and/or injury to the ears in service.

In essence, the veteran's case rests on his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the veteran is 
contending that he sustained an ear injury from noise 
exposure in service, his recent statements are outweighed by 
the negative service medical records.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran long 
after the fact].

With respect to Hickson element (3), medical nexus, there is 
no competent medical opinion of record linking the veteran's 
current bilateral hearing loss to his military service.  In 
fact, the only medical opinions of record on the subject are 
definitively against his claim.  At the time of the veteran's 
September 2005 VA audiological examination, the VA 
audiologist reviewed the claims file and then concluded: 
"...the bulk of this [veteran's] hearing loss is SN 
[sensorineural] in nature and not related to past or present 
ear infections in the left ear."  See VA Examination Report, 
September 2005.  At the time of the veteran's March 2006 VA 
audiological examination, the same VA audiologist concluded: 
"There was not a strong history of unprotected military 
noise exposure as a hospital corpsman...Given the fact that the 
present HL [hearing loss] is predominantly SN [sensorineural] 
in nature, the loss was not at least as likely as not caused 
by the [veteran's] ear infections [in the] left ear.  Because 
minimal noise exposure in the military service was reported, 
this bilateral predominantly SNHL [sensorineural hearing 
loss] was not at least as likely  caused by military noise 
and more likely caused by occupational noise and aging 
process."  See VA Examination Report, March 2006.

As stated, because the veteran is a layperson, he does not 
have the necessary medical training and/or expertise to give 
probative opinions on the cause of his bilateral hearing 
loss, which is the determinative issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  So as it stands, the opinions of the VA 
audiologist are unrefuted and must be accepted in the absence 
of any probative medical evidence to the contrary.

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has not been satisfied for bilateral 
hearing loss, even with consideration of the veteran's 
documented in-service chronic otitis media in his left ear as 
well as any potential in-service noise exposure or acoustic 
trauma.

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied, as there is no reasonable doubt 
concerning this claim to resolve in his favor.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

During his September 2005 VA audiological examination, the 
veteran reported tinnitus in his left ear.  After reviewing 
the claims file, the VA audiologist concluded:  "The left 
ear tinnitus would not be due to military noise exposure due 
to delay in onset [approximately 29-34 years after separating 
from service].  An opinion from an ENT [ears, nose, and 
throat specialist] would be necessary to state whether the 
tinnitus would be related to past [in-service] or present ear 
infections."  See VA Examination Report, September 2005.

At the time of the veteran's March 2006 VA audiological 
examination, the same VA audiologist noted that the veteran 
had not yet seen an ENT specialist as requested.  Thus, the 
VA audiologist reiterated her earlier conclusion: "Due to 
delay in tinnitus onset, having begun roughly 30 years after 
military separation, the tinnitus was not at least as likely 
as not caused by military noise exposure.  An ENT specialist 
would need to give [an] opinion as to whether current...left 
[ear] tinnitus [is] related to otitis media [that was 
documented in service in March 1956]."  See VA Examination 
Report, March 2006.

Accordingly, the case is REMANDED for the following actions:

1.  Per the request of the VA audiologist 
who performed the veteran's September 
2005 and March 2006 VA audiological 
examinations, the veteran must be 
afforded a VA examination with an ears, 
nose, and throat (ENT) specialist to 
determine the nature, extent, and 
etiology of his tinnitus.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The ENT specialist 
is requested to offer an opinion as to:

(a).  Does the veteran have tinnitus?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has tinnitus, is it as least 
as likely as not (50 percent or more) 
that such disorder is related to his 
period of active service from May 1952 
to May 1956, taking into consideration 
the chronic otitis media in his left 
ear (with perforation of the tympanic 
membrane and slight hemorrhage) that 
was documented in his service medical 
records in March 1956?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

2.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for 
tinnitus on the merits.  If any 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


